Citation Nr: 0032711	
Decision Date: 12/15/00    Archive Date: 12/28/00	

DOCKET NO.  99-13 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
dental disability, to include gingivitis and/or periodontal 
disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served a period of active duty for training from 
June 23 to September 22, 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Cheyenne, Wyoming.

In a decision of February 1996, the Board denied entitlement 
to service connection for a dental disability secondary to 
silver amalgam restoration.  Since the time of that decision, 
the veteran has submitted additional evidence in an attempt 
to reopen her claim.  The RO found that such evidence was 
neither new nor material, and the current appeal ensued.


FINDINGS OF FACT

1.  In a decision of February 1996, the Board denied 
entitlement to service connection for a dental disability 
secondary to silver amalgam restoration.

2.  Evidence submitted since the time of the Board's February 
1996 decision is duplicative and/or cumulative, and of 
insufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the Board in February 1996 denying the 
veteran's claim for service connection for a dental 
disability is final.  38 U.S.C.A. §§ 101 (24), 106, 1110, 
1131, 7104 (West 1991 & Supp. 2000).

2.  Evidence received since the Board denied entitlement to 
service connection for a dental disability in February 1996 
is neither new nor material, and insufficient to a proper 
reopening of the veteran's claim.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of a prior Board decision in February 1996, it 
was noted that, during the course of a February 1991 VA 
medical examination, the veteran's gums were red, inflamed, 
and hypersensitive to touch diffusely.  Pushing on the 
veteran's teeth produced pain.  There were multiple fillings, 
and the veteran was missing several teeth, including the left 
lower 6th, right lower 5th, and right upper 5th tooth.  At 
the time of examination, there was evidence of decay, with a 
loss of enamel and part of the body of the 1st and 2nd teeth 
bilaterally.  Following examination, the examining physician 
determined that the appellant had periodontal disease, and 
advised that she be evaluated by a VA Dental Clinic.  He 
additionally noted that, even in the absence of silver 
fillings, the veteran had a common disease which was related 
to poor hygiene.

At the time of a subsequent VA dental examination in July 
1991, the examining dentist reported that gingivitis and 
periodontitis were present, apparently, due to a total lack 
of oral hygiene.  He further commented that it was not 
clinically apparent that the veteran was allergic to some 
component of metal restoration, but that she should be tested 
for allergies to that metal and amalgam restoration.

The Board further noted that, in January 1995, the veteran 
was seen by an allergy specialist for evaluation of possible 
metal sensitivities.  At the time of that evaluation, the 
veteran wore sterling silver pierced earrings, in addition to 
a 14 carat gold wedding ring.  On examination, there was a 
little irritation on the dorsal surface of the veteran's ring 
finger beneath the ring, which was "quite tight" on the 
veteran's finger.  The veteran's ear lobes did not appear 
particularly inflamed, and no fluid or any other material 
came from the piercing holes.  The veteran was tested for 
reactions to nickel, as well as amalgam from a dentist's 
office, using a galvanized steel washer as a control.  Metal 
testing results showed negative sensitivities to the nickel 
and dental amalgam.  There was some reactivity under the tape 
near the site of the zinc-coated washer, which was basically 
a control.  The examiner's impression was that the irritation 
in question had developed because the washed was taped too 
close to the veteran's elbow joint, and there was some motion 
underneath the tape.  While this did not totally rule out the 
possibility of nickel sensitivity, an extreme degree of 
sensitivity to nickel, above and beyond what might be 
considered normal for a population with nickel sensitivity, 
did not exist.

Based on the aforementioned, it was determined that the 
record did not establish that the veteran's dental 
disabilities were caused by any event in service, including 
her amalgam fillings.  On the contrary, it appeared from the 
medical record that the veteran's dental disabilities were 
the result of poor hygiene.  Allergy testing did not provide 
results which would support the veteran's contentions as to 
causation.  Accordingly, in the absence of medical findings 
linking the veteran's dental disability to her brief period 
of active duty for training, service connection for that 
disability was denied.

In correspondence of August 1998, a VA physician wrote the 
following:

[The veteran] has asked me to write a letter 
confirming that she is apparently allergic to 
the metal upper partial plate which she has 
as well as the metal wires in the lower 
partial plate of her dentition.  She notes 
that these have consistently caused her to 
have areas of inflammation and aphthous 
ulcers on the palate and the buckle mucosa.

Any assistance that you may have in providing 
alternate dental appliances would be 
appreciated.

In July 1999, the veteran presented testimony before a 
Hearing Officer at the RO located in Cheyenne, Wyoming.  
During the course of that hearing, the veteran stated that, 
while in basic training, a dentist "filled her teeth with 
silver mercury," to which she was allergic.  The veteran 
further testified that she was allergic to "all metal," and, 
as a result, developed soreness and swelling in her mouth.

In correspondence of September 1999, one of the veteran's 
former neighbors wrote that in 1998 the veteran had a "very 
bad problem with her mouth being sore and her throat," such 
that she found it difficult "to eat and swallow."


Analysis

The veteran in this case seeks service connection for a 
dental disability, claimed to have resulted from the use of 
silver amalgam fillings during her period of active duty for 
training.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2000).  Service connection may 
additionally be granted for disability resulting from disease 
or injury incurred in or aggravated while performing active 
duty for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 1991 & Supp. 2000).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only where new and 
material evidence has been presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.156(a) (2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially on the specific matter under consideration 
and, by itself, or in connection with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(2000).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstance surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of a prior Board decision in 
February 1996, it was noted that the veteran suffered from 
gingivitis and periodontitis which were apparently due to "a 
total lack of oral hygiene," and that it was "not clinically 
apparent" that the veteran was allergic to any component of 
metal restorations.  Further noted at that time was that "an 
extreme degree of sensitivity to nickel, above and beyond 
what might be considered normal for a population with some 
nickel sensitivity," did not exist in the veteran's case.  
Based on such findings, the Board concluded that the 
veteran's dental disabilities were unrelated to any event in 
service, including amalgam fillings.  In point of fact, 
allergy testing failed to provide results which supported the 
veteran's contentions as to the cause of her dental problems.  
Rather, it appeared from the medical record that the 
veteran's dental disabilities were the result of poor 
hygiene.

Evidence received since the time of the Board's February 1996 
decision, consisting of a statement from a VA physician, and 
correspondence from one of the veteran's former neighbors, 
while "new" in the sense that such evidence was not 
previously of record, is not "material."  More to the point, 
the aforementioned statement by a VA physician is clearly 
based solely on information provided to him by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In point 
of fact, the physician, during the course of his statement, 
clearly indicated that the veteran had "asked him" to write a 
letter "confirming" that she was "apparently" allergic to her 
metal upper partial and lower partial plates.  At no time 
during the course of his statement did the physician indicate 
that he had ever personally treated the veteran, or that he 
had any personal knowledge of her dental history.  The 
veteran's assertions, simply recorded by a medical examiner, 
and unenhanced by any additional medical comments by that 
examiner, are of little or no weight in determining the 
relative merits of the veteran's claim.  Even assuming, for 
the sake of argument, that the veteran's partial plates are 
in some way responsible for her current dental condition, 
there is no indication that the plates in question were 
issued to the veteran during her relatively brief period of 
active duty for training.  In like manner, the recent 
statement by the veteran's former neighbor to the effect that 
in 1998 the veteran experienced problems with her mouth and 
throat is not material inasmuch as it does not tend to 
support her claim of a causal relationship between any 
current dental condition and any incident or incidents of her 
period of active service.

The veteran's testimony given the time of an RO hearing in 
September 1999 is entirely cumulative of evidence of record 
at the time of the February 1996 decision.  The evidence on 
file at the time of the 1996 decision included statement from 
the appellant that she was allergic to the sliver amalgam 
dental fillings she received in service, and that the allergy 
had resulted in the development of gingivitis and periodontal 
disease.  The veteran's 1999 testimony simply repeated the 
contentions considered at the time of the 1996 decision.  
Accordingly, such testimony does not constitute new and 
material evidence.

There being no other evidence to support the appellant's 
appeal, the Board concludes that new and material evidence 
has not been submitted, and that the benefit sought on appeal 
must be denied.  Inasmuch as the appellant has not submitted 
new and material evidence in support of her request to 
reopen, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  Nevertheless, this new law specifically provides 
that, with respect to disallowed claims, that "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured..."  Pub. L. No. 
106-475, to be codified at 38 U.S.C.A. § 5103A(f).  Here, for 
the reasons stated above, the Board has already determined 
that new and material evidence has not been submitted.  Thus, 
this new law provides no additional benefit to the appellant 
in the instant case.


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a dental disability, the 
benefit sought on appeal is denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

